Citation Nr: 1101938	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.   

2.  Entitlement to service connection for a right hip disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from October 1986 to October 
2006.  

This matter is on appeal from a February 2008 rating decision by 
the St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of service connection for a right hip disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Degenerative joint disease of the lumbar spine manifested to a 
compensable degree within one year of the Veteran's service 
discharge.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine is presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the issue 
of a claim for service connection for degenerative joint disease 
of the lumbar spine, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not be 
further considered.  


Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In addition to the regulations cited above, service connection 
for certain diseases, such as arthritis (degenerative joint 
disease), may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

Here, the Veteran claims service connection for a low back 
disorder.  Service treatment records are silent as to complaints 
of low back symptomatology.   However, post-service treatment 
records indicate a diagnosis of degenerative joint disease of the 
lumbar spine within one year from the date of separation from 
service.  The outcome of the Veteran's claim therefore turns on 
whether or not the degenerative joint disease of the lumbosacral 
spine manifested to a compensable degree.

Under 38 C.F.R. 4.71a, Diagnostic Code 5003 states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints affected, which in this case would be Diagnostic Codes 
5241 (limitation of thoracolumbar spine).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71(a), Diagnostic Code 5003.

Here, objective evidence of limitation of motion is not of 
record; however, the Veteran's degenerative joint disease was 
confirmed by a September 2007 private MRI report which noted 
impressions of mild levoconvex scoliosis of the spine as well as 
mild degenerative changes.  Further, an earlier July 2007 private 
physical therapy report indicated that the Veteran experienced 
pain on flexion.  He was also noted to have been positive for 
bilateral back spasm.  The report also indicated that the Veteran 
had degenerative joint disease of the lumbar spine.  

As the Veteran's degenerative joint disease was confirmed on an 
MRI report within one year of separation from service along with 
evidence of painful motion and muscle spasm, the Board finds that 
the disorder was disabling to a compensable degree within one 
year of service.  

Also of record is an October 2007 VA examination report that 
indicated that the Veteran had a normal spine but did not address 
the private treatment records which indicated otherwise.   
Additionally, the VA examination report did not address the 
Veteran's contention that he has experienced low back 
symptomatology since service.  Moreover, the October 2007 
examination report did not include diagnostic testing such as X-
rays and did not include an opinion regarding any relationship 
between service and the Veteran's current complaints.  Based on 
the foregoing, the Board places no probative value on the October 
2007 VA examination and opinion. 

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private treatment records that 
are favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
As such, service connection for degenerative joint disease of the 
lumbar spine is granted.  


ORDER

Service connection for a degenerative joint disease of the lumbar 
spine is granted. 


REMAND

Regarding the issue of service connection for a right hip 
disorder, a remand is required.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c), (d) (2010).


VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claim for a right hip disorder, the 
Veteran underwent a VA examination in October 2007.  
Subsequently, in February 2008, the VA examiner issued an opinion 
that the Veteran's current right hip disorder was not caused or 
aggravated by his service-connected right knee disability.  The 
VA opinion did not, however, address the Veteran's contentions 
regarding continuity of symptomatology since service nor offer an 
opinion regarding direct service connection.  Therefore, the 
Board finds that another VA examination and etiology opinion, 
regarding direct service connection, is necessary in order to 
fairly decide the Veteran's claim for a right hip disorder.  See 
Barr, 21 Vet. App. at 312.  Additionally, as the Board has 
granted the Veteran's claim for degenerative joint disease of the 
lumbar spine, the VA examiner should opine as to whether the 
Veteran's right hip disorder is due to his service-connected low 
back disability. 

The Veteran should be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA 
Outpatient Clinic in Jacksonville, Florida, 
for the period from October 2007 to the 
present.

2.	Following receipt of the records above, 
schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of his current right hip 
disorder.  The claims folder should be made 
available to and reviewed by the examiner and 
such review should be noted in the examination 
report.  All indicated studies should be 
performed and all findings should be reported 
in detail.  

The examiner should render an opinion as to 
the nature of any current right hip disorder 
and whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently diagnosed right hip disorder had 
its onset in or is related to service or the 
Veteran's service-connected low back 
disability.  The examiner should address the 
Veteran's contentions that he has experienced 
right hip symptomatology since service and the 
private treatment records which indicate right 
hip pain.  

The rationale for all opinions expressed 
should be provided in a legible report.   If 
the examiner cannot provide a requested 
opinion without resorting to mere speculation 
such should be stated with supporting 
rationale.

3.	The RO/AMC must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.	Thereafter, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, as well as 
a summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


